   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 1 of 12 PageID #:149




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 BENITA HARRIS,

              Plaintiff,

        v.                                        No. 20-cv-01640
                                                  Judge Franklin U. Valderrama
 EQUIFAX INFORMATION SERVICE,
 LLC,
           Defendant.

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Benita Harris (Harris) brought suit against Equifax Information

Services, LLC (Equifax), alleging it violated the Fair Credit Reporting Act (FCRA),

15 U.S.C. § 1681, et seq. Specifically, in her one-count Complaint, Harris alleges that

Equifax (i) failed to conduct a reasonable reinvestigation of a disputed matter in

violation of § 1681i(a); (ii) failed to delete inaccurate information from Harris’s credit

file in violation of § 1681i(a)(5); and (iii) failed to follow reasonable procedures to

assure maximum possible accuracy of Harris’s credit report in violation of § 1681e(b).

Equifax has moved to dismiss the Complaint pursuant to Federal Rule of Civil

Procedure 12(b)(6). R. 12, Mot. Dismiss. 1 For the reasons that follow, Equifax’s

motion to dismiss is granted, and Harris’s Complaint is dismissed with prejudice.




1Citationsto the docket are indicated by “R.” followed by the docket number and, where
necessary, a page or paragraph citation.

                                            1
   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 2 of 12 PageID #:150




                                      Background

       Harris opened a consumer credit card with Credit One Bank, N.A. and incurred

an alleged debt. R. 1, Compl. ¶ 6. 2 LVNV Funding, LLC (LVNV) subsequently started

collecting on the alleged debt and began reporting the alleged debt sometime in 2018.

Id. ¶¶ 7–8. On June 24, 2019, Harris (through counsel) sent a letter to LVNV by

certified mail seeking clarification on the alleged debt. Id. ¶ 9. The letter also stated

that LVNV’s reporting was inaccurate. Id. LVNV received the letter on July 1, 2019.

Id. ¶ 10. LVNV did not respond to the letter. Id. ¶ 11

       In August 2019, LVNV communicated credit information regarding Harris’s

alleged debt to the Equifax consumer reporting agency, including the outstanding

balance, the account number, and the date reported. Compl. ¶ 12. LVNV did not

communicate to Equifax that Harris’s debt was disputed. Id. ¶ 13. As a result,

Harris’s credit score was lowered. Id. ¶ 14.

       On or about September 10, 2019, Harris (through counsel) sent a second letter

to LVNV by certified mail stating that LVNV’s reporting was inaccurate. Compl. ¶

16. The letter requested verification of the alleged debt, as well as proof of LVNV’s

right to collect the alleged debt. Id. ¶ 16. LVNV responded to the second dispute letter

and provided supporting documentation that it described as proof of the alleged debt’s

“validity.” Id. ¶ 18. That supporting documentation did not include any documents




2The Court accepts as true all of the well-pleaded facts in the complaint and draws all
reasonable inferences in favor of the plaintiff. Platt v. Brown, 872 F.3d 848, 851 (7th Cir.
2017).
                                             2
   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 3 of 12 PageID #:151




establishing LVNV’s ownership of the debt but did include additional copies of Credit

One’s records. Id. ¶ 19.

      On October 24, 2019, Harris (again, through counsel) sent a letter to Equifax

stating that inaccurate information was being reported on her credit report regarding

the alleged Credit One debt. Compl. ¶ 23. The letter included copies of all the

supporting documentation provided by LVNV in response to Harris’s letters. Id. Aside

from acknowledging receipt, Equifax did not respond to the substance of Harris’s

counsel’s letter. Id. ¶ 27. Harris discovered, after obtaining copies of her recent credit

reports, that Equifax was still reporting the LVNV tradeline with a balance as of the

date of the Complaint (March 6, 2020). Id. ¶ 28.

       Harris filed suit against Equifax, alleging that it violated the FCRA in that

Equifax failed to conduct a reasonable reinvestigation of a disputed matter in

violation of § 1681i(a); failed to delete inaccurate information from Harris’s credit file

in violation of § 1681i(a)(5); and failed to follow reasonable procedures to assure

maximum possible accuracy of Harris’s credit report in violation of § 1681e(b).

Equifax now moves to dismiss Harris’s Complaint pursuant to Rule 12(b)(6).

                                   Legal Standard

      A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint. Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811,

820 (7th Cir. 2009). Under Rule 8(a)(2), a complaint must include only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R.

CIV. P. 8(a)(2). To survive a motion to dismiss, a complaint need only contain factual



                                            3
   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 4 of 12 PageID #:152




allegations, accepted as true, sufficient “to state a claim that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id. The allegations “must be

enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The allegations that are entitled to the

assumption of truth are those that are factual, rather than mere legal

conclusions. Iqbal, 556 U.S. at 678–79.

                                         Analysis

       The FCRA provides that “whenever a consumer reporting agency prepares a

consumer report[,] it shall follow reasonable procedures to assure maximum possible

accuracy of the information concerning the individual about whom the report relates.”

15 U.S.C. § 1681e(b). “Section 1681e(b) does not define ‘inaccurate’ nor does it draw

a line between factual and legal ‘accuracy.’” Denan v. Trans Union LLC, 959 F.3d 290,

294 (7th Cir. 1994). Should a consumer dispute information in her report, the FCRA

then demands that a consumer reporting agency conduct “a reasonable

reinvestigation to determine whether the disputed information is inaccurate and

record the current status of the disputed information, or delete the item from the file.”

§ 1681i(a)(1)(A). To state a claim under either § 1681i(a) or § 1681e(b), as Harris

asserts here, the consumer must allege that her credit report contains inaccurate

information. See Denan, 959 F.3d at 297; see also Walton v. BMO Harris Bank N.A.,

761 F. App’x 589, 591 (7th Cir. 2019).



                                            4
   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 5 of 12 PageID #:153




      Equifax argues that Harris’s Complaint should be dismissed for three reasons.

Mot. Dismiss at 5. First, Equifax maintains that liability under § 1681e(b) and § 1681i

requires the existence of factually inaccurate information, and Harris fails to allege

that her credit report contained such inaccurate information. Id. Second, Equifax

contends that the FCRA is not a means to collaterally attack the validity of a debt.

Id. at 5–6. And third, Equifax asserts that Harris’s claim under § 1681i(c) is deficient,

because Harris does not allege that she asked Equifax for a statement of dispute on

her file; without this request, Equifax contends that its duty to include a statement

of dispute was not triggered. Id. at 6. The Court addresses Equifax’s first two related

arguments and need not address the third.

                      A. Failure to Plead Inaccurate Information

      As a threshold matter, Equifax asserts that Harris must allege a factual

inaccuracy in Equifax’s reporting of Harris’s credit to establish a claim under the

FCRA. Mot. Dismiss at 6 (citing Handrock v. Ocwen Loan Servicing, LLC, 216 F.

Supp. 3d 869, 873 (N.D. Ill. 2016) (“To state a claim under either 1681e(b) or § 1681i,

Plaintiffs must allege that their credit reports contained inaccurate information.”)).

Equifax notes that while Harris summarily claims that Equifax’s reporting was not

accurate, Harris has not asserted any factual allegations concerning the accuracy of

Equifax’s reporting. Id. at 6. Equifax explains that Harris instead disputes the

accuracy of its reporting by attacking the validity of the Credit One debt on the basis

that LVNV did not own the Credit One account. Id. Equifax contends that courts have

consistently held that attacks on the validity of a debt are legal issues and not factual



                                           5
    Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 6 of 12 PageID #:154




inaccuracies subject to reinvestigation. Id. at 7 (citing Denan, 959 F.3d at 297;

Humphrey v. TransUnion LLC, 759 F. App’x 484, 488 (7th Cir. 2019); DeAndrade v.

TransUnion LLC, 523 F.3d 61, 68 (1st Cir. 2008)). Additionally, Equifax further

argues that Harris’s claim that LVNV does not own the Credit One debt is conclusory

and unsupported by any factual allegations. Id. In her response brief, Harris retorts

that contrary to Equifax’s characterization, her dispute was about a factual

inaccuracy and not a legal challenge. R. 17, Pl.’s Resp. at 3. Harris contends that

Equifax’s characterization conveniently ignores her dispute letter, in which she

informed Equifax that LVNV ignored her requests for documentation substantiating

its claimed ownership of the debt and that LVNV could not establish ownership

without the proper documentation. Id. Harris submits that the Seventh Circuit has

long held that the question of ownership is a question of fact. Id. at 4 (citing In re

Meyer, 151 F.3d 1033 (7th Cir. 1998) (“[t]he question of ownership is a pure question

of fact”)).

       i.     Plaintiff’s Ownership Defense—Legal Versus Fact Question

       Equifax argues that Plaintiff’s “ownership defense” is exactly the type of

collateral attack on the validity of a debt that Equifax is not required by the FCRA to

resolve. R. 19, Def.’s Reply at 1. As Equifax rightly notes, this legal versus fact

question was recently addressed by the Seventh Circuit in Denan v. Trans Union

LLC, 959 F.3d 290 (7th Cir. 2020). In Denan, the issue before the Court was whether

§ 1681e(b) and § 1681i(a) of the FCRA compel consumer reporting agencies to

determine the legal validity of disputed debts. Denan, 959 F.3d at 297. Joining the



                                          6
   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 7 of 12 PageID #:155




First, Ninth, and Tenth Circuits, the Seventh Circuit found that they do not, holding

that a consumer’s defense to a debt is a question for a court to resolve in a suit against

the creditor, not a job imposed upon consumer reporting agencies by the FCRA. Id.

The Seventh Circuit observed that consumer reporting agencies are not tribunals. Id.

at 295. Rather, they collect consumer information supplied by furnishers, compile it

into consumer reports, and provide those reports to authorized users. Id. As the

Seventh Circuit explained:

      The FCRA imposes duties on consumer reporting agencies and
      furnishers in a manner consistent with their respective roles in the
      credit reporting market. Furnishers—such as banks, credit lenders and
      collection agencies—provide data to consumer reporting agencies. In
      turn, those agencies compile the furnished data into a comprehensive
      format, allowing others to evaluate the creditworthiness of a given
      consumer. Consumer reporting agencies and furnishers, though
      interrelated, serve distinct functions: furnishers report data to
      incentivize the repayment of debts, while consumer reporting agencies
      compile and report that data for a fee. What results is a credit reporting
      system, producing a vast flow and store of information of consumer
      information.

Id. at 294.

      Denan has been followed by numerous district courts in this Circuit, in which

the courts have dismissed nearly identical lawsuits on the ground that questions

regarding the ownership of debts present legal, not factual disputes. See Soyinka v.

Equifax Info. Servs., LLC, 2020 WL 5530133, at *2 (N.D. Ill. Sept. 15, 2020) (collecting

cases, including Chuluunbat v. Cavalry Portfolio Servs., LLC, 2020 WL 4208106 (N.D.

Ill. July 22, 2020) and Rodas v. Experian Info. Sols., Inc., 2020 WL 4226669 (N.D. Ill.

July 23, 2020)). Notably, Harris failed to address, much less distinguish, Denan.




                                            7
   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 8 of 12 PageID #:156




      As both parties cite Chuluunbat (Kocoras, J.) and Rodas (Coleman, J.), the

Court examines those cases.

      In Chuluunbat, the plaintiff opened and incurred debt on two credit card

accounts (collectively, the debts). 2020 WL 4208106, at *1. Cavalry Portfolio Services

(Cavalry) reported the debts as though it owned them. Id. Chuluunbat sent Cavalry

two letters stating that their reporting was inaccurate. Id. After receiving the letters,

Cavalry continued reporting that it owned the debts. Id. Chuluunbat also sent letters

to the credit reporting agencies stating that inaccurate information was being

reported on his credit report (namely, that Cavalry’s reported ownership of the debts

was inaccurate). Id. Nevertheless, the credit reporting agencies continued to report

the debts as owned by Cavalry. Id. The plaintiff brought suit against Cavalry and the

credit reporting agencies, alleging three counts of unreasonable reinvestigation under

the FCRA. Id. Like here, the defendants moved to dismiss the complaint on the basis

that it failed to allege a factual inaccuracy as required to state a claim under the

FCRA. Id. at *2. The court granted the motion to dismiss, finding that in order to

determine ownership, “one must first determine whether there exists an instrument

through which ownership of the debt was transferred to Cavalry, whether the

instrument was properly executed, and whether the instrument is legally

enforceable.” Id. at *3. The court concluded that “because the factual question is so

closely intertwined with legal questions, the power to resolve them exceeds the

competencies of the credit reporting agencies.” Id.




                                           8
   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 9 of 12 PageID #:157




        Similarly, in Rodas, the plaintiff incurred an alleged debt on a Citibank N.A.

consumer credit card (the debt). 2020 WL 4226669, at *1. The debt was allegedly

assigned to Midland Credit Management (Midland), who reported the debt to the

credit reporting agencies. Id. The plaintiff’s counsel sent a letter to the credit

reporting agencies asserting that they were reporting inaccurate information on the

plaintiff’s credit report regarding the debt. Id. Notwithstanding the counsel’s letter,

the credit reporting agencies continued to report the debt as owned by Midland. Id.

The plaintiff filed suit against the credit reporting agencies alleging that the

defendants had inaccurately reported that Midland owned his debt and were in

violation of the FCRA. Id. As in Chuluunbat (and as in the case here), the defendants

sought dismissal of the complaint on the basis that it failed to allege inaccurate

information under the FCRA. Id. The court, citing Denan, noted that “inaccurate

information” is interpreted to mean factually inaccurate information. Id. at *2.

However, the court further found that plaintiff’s claim was based on a “potential legal

inaccuracy” and that whether the original creditor had transferred or assigned

ownership to Midland was a question of law for a tribunal to determine before

plaintiff may assert ownership as a factual inaccuracy under the FCRA. Id.

Accordingly, the court granted defendants’ motion for judgment on the pleadings.

        Harris, against this considerable weight of authority, insists that Chuluunbat

and Rodas 3 were wrongly decided, as the courts failed to make the proper distinction



3Both Chuluunbat and Rodas were decided during the parties’ briefing of the instant motion
to dismiss and before Harris filed her response brief. Both cases are now on appeal to the
Seventh Circuit. See Chuluunbat v. Cavalry Portfolio Servs., LLC, No. 20-2373; Rodas v.
                                            9
   Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 10 of 12 PageID #:158




between a factual inaccuracy and a legal dispute. Pl.’s Resp. at 7. Instead, Harris

urges the Court to follow Meyer and find that the ownership of a debt is a question of

fact. The Court first notes that Meyer was issued in 1998. Seventh Circuit Rule 32.1

precludes courts from considering Seventh Circuit opinions issued before January 1,

2007. As such, the Court should not consider Meyer in resolution of this motion.

Putting that aside, Meyer is factually distinguishable, as it involved ownership of a

corporation, not a debt, and as Equifax rightly argues, had nothing to do with the

FCRA. As such, even if the Court could consider Meyer, it is of little utility here.

       Equifax points to another recent case that follows Chuluunbat and Rodas—

Molina v. Experian, et al., 2020 WL 4748149 (N.D. Ill. Aug. 17, 2020) (J. Lee) 4. In

Molina, the plaintiff incurred a debt for goods and services on a consumer credit card

with Synchrony Bank. 2020 WL 4748149, at *1. At some point, Midland acquired the

debt and filed suit against the plaintiff seeking to collect the debt. Id. Although

Midland subsequently voluntarily dismissed the suit, it continued to inform the credit

reporting agencies that it owned the debt. Id. The plaintiff’s counsel sent a letter to

the credit reporting agencies, claiming that the information provided by Midland was

inaccurate. Id. The credit reporting agencies nevertheless continued to report that



Experian Info. Sols., Inc., No. 20-2392. Neither Harris nor Equifax has moved the Court to
stay resolution of this motion pending the appeals of Chuluunbat and Rodas.

4On the same day he issued Molina, Judge Lee also issued Hoyos v. Experian Information
Solutions, Inc., et al, No. 20-cv-00408 (N.D. Ill. Aug. 17, 2020), in which he dismissed the
complaint for the same reasons explained in Molina. Both Molina and Hoyos are also on
appeal before the Seventh Circuit, No. 20-2775; No. 20-2776, and have been consolidated with
the appeals in Soyinka and Rodas, No. 20-3000; No. 20-2392. Again, neither Harris nor
Equifax has moved the Court to stay resolution of this motion pending these additional
appeals.
                                            10
      Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 11 of 12 PageID #:159




Midland owned the debt. Id. The plaintiff filed suit, alleging that the credit reporting

agency defendant violated § 1681e(b) and § 1681i(a) of the FCRA. Id. The court, citing

Chuluunbat and Rodas, granted defendant’s motion for judgment on the pleadings

and found that the plaintiff’s complaint failed to allege a factual inaccuracy in his

credit report. Id. at *3. Notably, the court rejected the plaintiff’s contention that

pursuant to Meyer, ownership of a debt is a question of fact. As explained by the

Molina court:

         Whether ownership of a debt involves closely intertwined questions of
         law and fact as the court held in Chuluunbat [citations omitted], or a
         question of law as the court held in Rodas [citations omitted], the
         question of ownership requires the resolution of complex issues beyond
         the competencies of consumer reporting agencies and is best left to the
         courts. Therefore, until such time a court concludes that Midland does
         not own the Debts, Molina cannot pursue claims under § 1681e(b) or
         § 1681i(a) of the FCRA on the basis that Trans Union’s report of
         ownership is inaccurate.”

Id.

         The Court agrees with Equifax and finds Molina, Chuluunbat, and Rodas

persuasive. Here, until such time a court concludes that LVNV does not own Harris’s

debt, Harris cannot pursue claims under § 1681e(b) or § 1681i(a) of the FCRA on the

basis that Equifax’s report of ownership is inaccurate. See Molina, 2020 WL 4748149,

at *3 (“Therefore, until such time a court concludes that Midland does not own the

Debts, Molina cannot pursue claims under § 1681e(b) or § 1681i(a) of the FCRA on

the basis that Trans Union’s report of ownership is inaccurate.”). The Court finds, in

viewing the allegations as true (as it must), that Harris has not pled and cannot plead

that Equifax violated the FCRA.



                                           11
  Case: 1:20-cv-01640 Document #: 23 Filed: 01/07/21 Page 12 of 12 PageID #:160




                                    Conclusion

      For the foregoing reasons, Defendant Equifax’s motion to dismiss is granted.

The dismissal is with prejudice, as the Court can discern no amendment that would

cure the flaw in Harris’s claims, and Harris herself does not request leave to amend

in the event of dismissal. See Haywood v. Massage Envy Franchising, LLC, 887 F.3d

329, 335 (7th Cir. 2018) (“Nothing in Rule 15, nor in any of our cases, suggests that a

district court must give leave to amend a complaint where a party does not request it

or suggest to the court the ways in which it might cure the defects. To the contrary,

we have held that courts are within their discretion to dismiss with prejudice where

a party does not make such a request or showing.”); Gonzalez-Koeneke v. West, 791

F.3d 801, 808 (7th Cir. 2015) (“A district court acts within its discretion in . . .

dismissing a complaint with prejudice . . . when the plaintiff fails to demonstrate how

[an] amendment would cure the deficiencies in the prior complaint.”). Civil case

terminated.




                                               ____________________________________
                                               Franklin U. Valderrama
                                               United States District Judge

DATED: January 7, 2021




                                          12
